ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respon*682dent to suspend the Respondent by consent. Upon consideration of said Petition it is, this 26th day of April, 1999,
ORDERED that the Respondent, James L. Mayer, be and he is hereby suspended from the practice of law in the State of Maryland for a period of thirty (30) days, effective June 15, 1999; and it is further
ORDERED that the Respondent shall pay to the Attorney Grievance Commission of Maryland $300.75, the costs of the investigation of this matter, prior to the termination of the suspension; and it is further
ORDERED that the Clerk of this Court shall remove the names of James L. Mayer from the register of attorneys in this Court until further order of this Court, and certify that facts to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this States in accordance with Maryland Rule 16-713.